United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1917
Issued: January 29, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 18, 2015 appellant filed a timely appeal from a March 23, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$34,594.18 overpayment of compensation; (2) whether it properly determined that appellant was
1
2

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from March 23, 2015, the date of OWCP’s last decision, was
September 19, 2015. Since using September 22, 2015, the date the appeal was received by the Clerk of the
Appellate Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing.
The date of the U.S. Postal Service postmark is September 18, 2015, rendering the appeal timely filed. See 20
C.F.R. § 501.3(f)(1).

at fault in the creation of the overpayment of compensation, thereby precluding waiver of
recovery of the overpayment; and (3) whether OWCP properly required repayment of the
overpayment by deducting $445.05 from appellant’s compensation payments every 28 days.
FACTUAL HISTORY
OWCP accepted that on April 9, 1998 appellant, then a 51-year-old production foreman,
sustained a low back sprain due to lifting heavy boxes. Appellant received disability
compensation on the periodic rolls beginning June 16, 2002 and continuing. Effective
February 1, 2009, he began to receive Social Security Administration (SSA) benefits in addition
to FECA compensation.
OWCP periodically required appellant to complete EN1032 forms which posed various
questions regarding his income, employment and volunteer activities, and earnings. Each Form
EN1032 covered the 15-month period prior to the completion of the form and asked appellant to
certify that the information he provided was correct.3 The EN1032 forms specifically requested
that appellant report any benefits received from SSA as part of an annuity under the Federal
Employees’ Retirement System (FERS), but not any benefits received from SSA received due to
employment in the private sector. The forms posed the questions, “Do you receive benefits from
SSA as part of an annuity for federal service?” On EN1032 forms completed on March 1, 2010,
February 9, 2011, February 8, 2012, January 31, 2013, and February 10, 2014, appellant
responded “no” in response to this question about whether he received benefits from SSA as part
of an annuity for federal service. On a Form EN1032 completed on March 5, 2015, appellant
responded “yes” in response to this question and listed the benefits received from SSA as part of
an annuity for federal service as being $2,069.00 per month.
On October 30, 2014 SSA confirmed that appellant received SSA retirement benefits
which included benefits based upon his federal service for the periods February 1, 2009 to
December 31, 2011 and January 1, 2013 to October 18, 2014. The documents detailed the
portion of SSA retirement benefits based upon appellant’s federal service that should have been
offset against FECA compensation. OWCP failed to offset FECA compensation for the periods
February 1, 2009 to December 31, 2011 and January 1, 2013 to October 18, 2014 to reflect this
receipt of SSA benefits based on federal service.
In a December 3, 2014 notice, OWCP advised appellant of its preliminary determination
that he had received an overpayment of compensation in the amount of $34,594.18 for the
periods February 1, 2009 to December 31, 2011 and January 1, 2013 to October 18, 2014. It
noted that the overpayment was created because SSA benefits attributable to federal service had
not been offset as required against appellant’s FECA compensation for these periods.4 OWCP
also made a preliminary determination that appellant was at fault in the creation of the
3

Appellant was advised that he might be subject to criminal prosecution if he made a false statement or
misrepresentation of a material fact in claiming a payment of benefits under FECA or fraudulently concealed or
failed to report income or other information which could have an effect on benefits.
4

In its December 3, 2014 notice, OWCP provided an extensive discussion of how the overpayment was created
during the periods February 1, 2009 to December 31, 2011 and January 1, 2013 to October 18, 2014 due to the
failure to offset the portion of SSA benefits attributable to federal service. The record contains several worksheets
and payment records supporting these calculations.

2

overpayment because he made incorrect statements as to material facts on EN1032 forms which
he knew or should have known to be incorrect. OWCP indicated that on EN1032 forms
completed on March 1, 2010, February 9, 2011, February 8, 2012, January 31, 2013, and
February 10, 2014, appellant responded “no” in response to a question about whether he received
benefits from SSA as part of an annuity for federal service despite the fact that he received such
SSA benefits for the periods covered by the forms.
In its December 3, 2014 notice, OWCP further advised appellant that he could submit
evidence challenging the fact, amount, or finding of fault and request waiver of the recovery of
overpayment. It informed appellant that he could submit additional evidence in writing or at
prerecoupment hearing, but that a prerecoupment hearing must be requested within 30 days of
the date of the written notice of overpayment. OWCP requested that appellant complete and
return an enclosed financial information questionnaire (Form OWCP-20) within 30 days even if
he was not requesting waiver of the recovery of overpayment. Appellant did not respond to
OWCP’s December 3, 2014 notice within the allotted period.
In a March 23, 2015 decision, OWCP finalized the overpayment of compensation in the
amount of $34,594.18 for the periods February 1, 2009 to December 31, 2011 and January 1,
2013 to October 18, 2014. It found that appellant was at fault in the creation of the overpayment,
thereby precluding waiver of recovery of the overpayment. OWCP required repayment of the
overpayment by deducting $445.05 from appellant’s continuing compensation payments every
28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.5 Section 8116 limits the right of an employee to receive compensation:
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States.6 Section 10.421 of the implementing
regulations provide that an employee may not receive compensation for total disability
concurrently with separation pay.7 FECA Bulletin No. 97-9 states that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.8 When OWCP discovers concurrent
receipt of benefits, it must declare an overpayment of compensation and give the usual due
process rights.9

5

5 U.S.C. § 8102(a).

6

Id. at § 8116(a).

7

20 C.F.R. § 10.421(d); see L.J., 59 ECAB 264 (2007).

8

FECA Bulletin No. 97-9 (issued February 3, 1997).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.17.d(4) (April 1996).

3

ANALYSIS -- ISSUE 1
The record supports that appellant received ongoing FECA wage-loss compensation
commencing June 16, 2002 and continuing and that he received SSA benefits commencing
February 1, 2009. The portion of SSA benefits appellant earned as a federal employee was part
of his FERS retirement package, and the receipt of benefits under FECA and federal retirement
benefits concurrently is a prohibited dual benefit.10 Appellant’s FECA compensation was not
offset until October 19, 2014. SSA notified OWCP of the applicable SSA rates for appellant and
their effective dates. Based on these rates, OWCP was able to calculate the dual benefits
appellant received during the periods February 1, 2009 to December 31, 2011 and January 1,
2013 to October 18, 2014 which yielded an overpayment of compensation in the amount of
$34,594.18. The record includes overpayment worksheets explaining the overpayment
calculation. Therefore, OWCP properly determined that appellant received a $34,594.18
overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that where an overpayment of compensation has been
made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.11 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”12 No waiver of recover of payment
is possible if the claimant is not “without fault” in helping to create the overpayment.13
In determining whether an individual is not “without fault” or alternatively “at fault” in
the creation of an overpayment, section 10.433(a) of Title 20 of the Code of Federal Regulations
provide in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or
she knew or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should
have known to be material; or

10

FECA Bulletin No. 97-9, supra note 8.

11

5 U.S.C. § 8129(a).

12

Id. at § 8129(b).

13

L.J., 59 ECAB 264 (2007).

4

(3) Accepted a payment which he or she knew or should have
known to be incorrect….”14
Section 10.433(b) of OWCP’s regulations provide:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”15
ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in the creation of the $34,594.18
overpayment of compensation for the periods February 1, 2009 to December 31, 2011 and
January 1, 2013 to October 18, 2014 because he made incorrect statements as to material facts
regarding SSA benefits on EN1032 forms which he knew or should have known to be incorrect.
It found that, due to this finding of fault, waiver of recovery of the overpayment was precluded.
The Board finds that the evidence of record supports a finding of fault for the portion of
the overpayment created during the periods February 1, 2009 to December 31, 2011 and
January 1, 2013 to February 10, 2014. On EN1032 forms completed on March 1, 2010,
February 9, 2011, February 8, 2012, January 31, 2013, and February 10, 2014, appellant
responded “no” in response to a question about whether he received benefits from SSA as part of
an annuity for federal service. However, he had in fact received such SSA benefits for
February 1, 2009 to December 31, 2011 and January 1, 2013 to February 10, 2014. The EN1032
forms advised appellant of the materiality of correctly reporting income and benefits information
and the Board finds that he was aware or should have been aware of the need to report SSA
retirement benefits attributable to his federal employment.16
Because OWCP properly found appellant at fault for the portion of the overpayment
created during the periods February 1, 2009 to December 31, 2011 and January 1, 2013 to
February 10, 2014, waiver of recovery of the portion of the overpayment created during these
periods is precluded.17
The Board further finds that the evidence of record does not support a finding of fault for
the portion of the overpayment created during the period February 11 to October 18, 2014. On a
Form EN1032 completed on March 5, 2015, appellant responded “yes” in response to this
question and listed the benefits received from SSA as part of an annuity for federal service as

14

20 C.F.R. § 10.433(a).

15

Id. at § 10.433(b).

16

On appeal appellant asserted that he was not at fault in the creation of the overpayment of compensation, but he
did not adequately explain the basis for this assertion with respect to the periods February 1, 2009 to December 31,
2011 and January 1, 2013 to February 10, 2014.
17

See supra notes 13 and 14.

5

being $2,069.00 per month. Therefore, OWCP improperly found that appellant was at fault for
the portion of the overpayment created during the period February 11 to October 18, 2014.
Under 20 C.F.R. § 10.434, when a claimant is without fault in the creation of the
overpayment for a given period, OWCP may only recover the overpayment, in accordance with
section 8129(b) of FECA,18 if a determination has been made that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.19
Therefore, the case shall be remanded to OWCP for further development with respect to whether
appellant is entitled to waiver of the recovery of overpayment under these standards for the
period February 11 to October 18, 2014.20
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $34,594.18 and that he was at fault in the creation of the overpayment for the periods
February 1, 2009 to December 31, 2011 and January 1, 2013 to February 10, 2014, thereby
precluding waiver of recovery of the portion of the overpayment created during these periods.
The Board further finds that appellant was not at fault in the creation of the overpayment for the
period February 11 to October 18, 2014 and, therefore, the case is remanded to OWCP for
further development regarding waiver of recovery of the overpayment for the portion of the
overpayment created during the period February 11 to October 18, 2014.

18

5 U.S.C. § 8129(b).

19

The guidelines for determining whether recovery of an overpayment would defeat the purpose of FECA or
would be against equity and good conscience are set forth in 20 C.F.R. §§ 10.436 and 10.437.
20

Given the Board’s disposition of the fault and waiver issues of this case, it is premature to consider whether
OWCP properly required repayment of the overpayment by deducting $445.05 from appellant’s compensation
payments every 28 days.

6

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed with respect to the fact and amount of the
overpayment and it is affirmed in part with respect to fault in the creation of the overpayment.
The case is remanded to OWCP for proceedings consistent with this decision of the Board.
Issued: January 29, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

